Title: John Adams to Abigail Adams, 1 August 1784
From: Adams, John
To: Adams, Abigail



My dearest Friend
The Hague Aug. 1. 1784

Your favour without a Date, just now received and Mr. Jeffersons Arrival, a Month sooner than he expected, have indeed changed my Plan. Stay where you are, and amuse yourself, by Seeing what you can, untill you See me. I will be with you in Eight Days at farthest, and sooner, if possible. I will cross from Helvoetsluis to Harwich, by the Packet of the day after tomorrow if I can. If this is impossible, by the next. I must take Leave, here, and write to Paris and arrange my Household, as well as I can before I depart. But I will join you in London. Let your Son buy his Coach, and have every Thing ready, to depart for Dover, for I cannot Stay a Day in London. I must join my Colleagues in Paris without Loss of Time. Your Daughter may write her Freind as favourably as she pleases. I wrote him on the 3 of April my Approbation of his Views, and hoped he had the Letter before you Sailed.

Yours without Reserves.
John Adams

